Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 1 of 15 Page ID #:1




 1   Abbas Kazerounian, Esq. (SBN: 249203)
     ak@kazlg.com
 2
     Pamela E. Prescott, Esq. (SBN: 328243)
 3   pamela@kazlg.com
     KAZEROUNI LAW GROUP, APC
 4
     245 Fischer Avenue, Unit D1
 5   Costa Mesa, CA 92626
     Telephone: (800) 400-6808
 6
     Facsimile: (800) 520-5523
 7
     Jason A. Ibey, Esq. (284607)
 8
     jason@kazlg.com
 9   KAZEROUNI LAW GROUP, APC
     321 N Mall Drive, Suite R108
10
     St. George, Utah 84790
11   Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
12
13   Attorneys for Plaintiff,
     Ana Maria Vlad
14
15                          UNITED STATES DISTRICT COURT
16                         CENTRAL DISTRICT OF CALIFORNIA
17   ANA MARIA VLAD, Individually and              Case No.: 8:21-cv-00767
18   On Behalf of All Others Similarly
     Situated,                                     CLASS ACTION
19
20                       Plaintiff,                COMPLAINT FOR DAMAGES
                                                   AND INJUNCTIVE RELEIF
21             v.                                  PURSUANT TO THE
22                                                 TELEPHONE CONSUMER
     THE JOINT CORP. D/B/A THE JOINT               PROTECTION ACT, 47 U.S.C. §
23   CHIROPRACTIC MANAGEMENT                       227, ET SEQ.
24   COMPANY,

25                       Defendant.                JURY TRIAL DEMANDED
26
27
28

                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 2 of 15 Page ID #:2




 1                                       INTRODUCTION
 2         1.     Plaintiff ANA MARIA VLAD (“Ms. Vlad,” or “Plaintiff”), individually
 3   and on behalf of all others similarly situated, brings this action for damages and
 4   injunctive relief, and any other available legal or equitable remedies, resulting from
 5   the illegal actions of defendant THE JOINT CORP. D/B/A THE JOINT
 6   CHIROPRACTIC          MANAGEMENT            COMPANY         (“The    Joint   Corp.”    or
 7   “Defendant”) in negligently, knowingly and/or willfully transmitting unsolicited,
 8   calls using an artificial or pre-recorded voice, to cellular telephones of consumers, in
 9   violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,
10   (“TCPA”), thereby invading the privacy of Plaintiff and the putative class members.
11         2.     Plaintiff makes these allegations on information and belief, with the
12   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
13   Plaintiff alleges on personal knowledge.
14         3.     Upon information and belief, Defendant placed automated calls using
15   an artificial or pre-recorded voice to Plaintiff and others similarly situated without
16   their prior express written consent in order to solicit business. This is exactly the
17   type of telephonic contact the TCPA was designed to prevent.
18         4.     Unless otherwise indicated, the use of Defendant’s name in this
19   Complaint includes all agents, employees, officers, members, directors, heirs,
20   successors, assigns, principals, trustees, sureties, subrogees, representatives, and
21   insurers of the named Defendants
22                                  NATURE OF THE ACTION
23         5.     In 1991, Congress passed the Telephone Consumer Protection Act, 47
24   U.S.C. § 227, et seq., (“TCPA”), in response to complaints about certain

25   telemarketing practices.

26         6.     In enacting the TCPA, Congress intended to give consumers a choice as

27   to how creditors and telemarketers may call them, and made specific findings that

28   “[t]echnologies that might allow consumers to avoid receiving such calls are not

                                               -1-
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 3 of 15 Page ID #:3




 1   universally available, are costly, are unlikely to be enforced, or place an inordinate
 2   burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this end,
 3   Congress found that:
 4                  [b]anning such automated or prerecorded telephone calls
 5                  to the home, except when the receiving party consents to
                    receiving the call or when such calls are necessary in an
 6                  emergency situation affecting the health and safety of the
 7                  consumer, is the only effective means of protecting
                    telephone consumers from this nuisance and privacy
 8                  invasion.
 9
     Id. at § 12.
10
11          7.      The Federal Trade Commission (“FCC”) is charged with the authority
12   to issue regulations implementing the TCPA. According to findings by the FCC, pre-
13   recorded and artificial are prohibited under the TCPA because receiving them is a
14   greater invasion of privacy and nuisance compared to live solicitation calls. The FCC
15   has also acknowledged that wireless customers are charged for any incoming calls
16   and text messages.

17          8.      In 2015, the FCC noted, “[m]onth after month, unwanted robocalls and

18   texts, both telemarketing and informational, top the list of consumer complaints

19   received by the Commission.” In re Rules and Regulations Implementing the

20   Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 1 (2015).

21          9.      The transmission of an unsolicited calls and voice messages to a cellular

22   device, using an artificial or pre-recorded voice, is distracting and aggravating to the

23   recipient and intrudes upon the recipient’s seclusion.

24                                   JURISDICTION AND VENUE

25          10.     This Court has subject matter jurisdiction over this action pursuant to 28

26   U.S.C. § 1331 because this case arises out of violation of federal law. 47 U.S.C §

27   227(b).

28          11.     Because Defendant directs and conducts business within the State of

                                                -2-
                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 4 of 15 Page ID #:4




 1   California and this judicial district, personal jurisdiction is established.
 2          12.   Personal jurisdiction and venue are proper in the Central District of
 3   California pursuant to 28 U.S.C. § 1391 for the following reasons: (1) Plaintiff
 4   resides within this judicial district; (2) the conduct complained of herein occurred
 5   within this judicial district; and (3) Defendant conducted business within this judicial
 6   district at all times relevant. Specifically, Defendant invaded Plaintiff’s privacy by
 7   contacting Plaintiff on her cellular telephone, which occurred while Plaintiff was
 8   located in the County of Orange, State of California, which is within this judicial
 9   district.
10                                            PARTIES
11          13.   Plaintiff is an individual residing in the County of Orange, State of
12   California, and is, and at all times mentioned herein was, a “person” as defined by 47
13   U.S.C. § 153(39).
14          14.   Upon information and belief, Plaintiff alleges that The Joint Corp. is a
15   corporation whose state of incorporation is Delaware and principal place of business
16   is in Arizona at 16767 N. Perimeter Dr., Suite 110, Scottsdale, Arizona, 85260.
17          15.   Upon information and belief, The Joint Corp. is a corporation that offers
18   chiropractic services and care across the nation with several locations throughout the
19   U.S.
20          16.   Defendant is, and at all times mentioned herein was, a “person” as
21   defined by 47 U.S.C. § 153(39).
22          17.   Plaintiff alleges that at all times relevant herein, Defendant conducted
23   business in the State of California, in the County of Orange, and within this judicial
24   district. Defendant maintains offices throughout the County of Orange, including in

25   Anaheim, Aliso Viejo, Brea, Costa Mesa, Huntington Beach, Irvine Orange, Santa

26   Ana and other cities.

27                                       FACTUAL ALLEGATIONS

28          18.   Plaintiff is, and at all times mentioned herein was, the subscriber of the

                                                -3-
                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 5 of 15 Page ID #:5




 1   cellular telephone number (714) ***-0131 (the “0131 Number”). The 0131 Number
 2   is, and at all times mentioned herein was, assigned to a cellular telephone service as
 3   specified in 47 U.S.C. § 227(b)(1)(A)(iii).
 4         19.    The 714 area code serves customers in in the County of Orange and
 5   other neighboring cities.
 6         20.    On or around March 15, 2021, Plaintiff called Defendant from her
 7   cellular telephone ending in 0131 to inquire about Defendant’s chiropractic services
 8   so that she could determine if she wanted to utilize said services.
 9         21.    Plaintiff called Defendant around lunch time that day and no one
10   answered her call. Plaintiff did not leave a voicemail for Defendant, and simply hung
11   up the phone.
12         22.    Later that same day, at around 3:40 p.m., Plaintiff received a phone call
13   and voicemail on her 0131 Number from Defendant from a (949) 518-1650 number.
14         23.    The voicemail instructed Plaintiff to call a different number, (949) 421-
15   5145, to get in touch with Defendant.
16         24.    Plaintiff called back the (949) 421-5145 number provided in the
17   voicemail and indicated to Defendant’s sales representative that picked up the call
18   that she was unsure if she wanted to utilize Defendant’s services, and that she would
19   have to “think about it.” Plaintiff did not ask Defendant to contact her again, but
20   rather indicated she would call back if she was interested.
21         25.    At no point did Plaintiff provide Defendant with consent to be contacted
22   on her cellphone, including by pre-recorded or artificial voice. Nor did Plaintiff sign
23   up to receive Defendant’s services.
24         26.    On or around March 22, 2021, at 12:25 p.m., Plaintiff simultaneously
25   received an automated text message and voicemail from Defendant’s (949) 518-1650
26   number.
27         27.    Both the text message and the voicemail were sent to Plaintiff to
28   advertise Defendant’s chiropractic services.
                                               -4-
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 6 of 15 Page ID #:6




 1         28.   Specifically, upon information and belief, the voicemail Plaintiff
 2   received to her 0131 Number, was left using an artificial or pre-recorded voice.
 3         29.   Indeed, the voicemail that Plaintiff received from Defendant begins part
 4   way through of what appears to be a longer recording.
 5         30.   Plaintiff’s voicemail only caught a portion of the artificial and/or pre-
 6   recorded voice message, which said “And then 30 minutes for the actual treatment
 7   please free to call or text us at this number for more information we look forward to
 8   serving you soon.” This voicemail lasted eight seconds.
 9         31.   Upon information and belief, Plaintiff alleges that the equipment used
10   to contact Plaintiff has the capacity to store telephone numbers using a random or
11   sequential number generator, and to dial such telephone numbers from a list without
12   human intervention, though use of a combination of hardware and sophisticated
13   computer software to send the text messages and place the artificial or prerecorded
14   calls. Thus, the equipment constitutes an “automatic telephone dialing system”
15   (“ATDS”) prohibited by 47 U.S.C. § 227(B)(1)(A).
16         32.   Frustrated and annoyed the Defendant was calling and texting
17   Plaintiff’s cellular telephone, Plaintiff replied, “STOP” to the text message she
18   received from Defendant.
19         33.   Seconds later, Plaintiff received an automated response via text message
20   from Defendant indicating that Plaintiff had “unsubscribed” and would not be
21   contacted by Defendant further. Plaintiff, however, had never subscribed to receive
22   text messages from Defendant.
23         34.   Despite the request for telephonic contact to cease, Defendant continued
24   to contact Plaintiff on her 0131 Number.
25         35.    On March 29, 2021, Plaintiff received yet another call and voicemail to
26   her 0131 Number from Defendant using what Plaintiff believes to be an artificial or
27   pre-recorded voice.
28         36.   This voicemail was identical to the one Plaintiff received on March 22,
                                               -5-
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 7 of 15 Page ID #:7




 1   2021.
 2            37.   Just like the other voicemail, the message started part way through what
 3   appears to be a longer pre-recorded message, and lasted just eight seconds.
 4            38.   Upon information and belief, Defendant utilizes Caller ID technology to
 5   capture the phone number of incoming cell phone calls in order to quickly transmit
 6   marketing calls using artificial or prerecorded voices to potential customers.
 7            39.   Only a few hours after Plaintiff called Defendant, she began receiving
 8   calls from Defendant to her 0131 Number.
 9            40.   Plaintiff is not a current customer of Defendant, nor has Plaintiff ever
10   received a chiropractic session at one of Defendant’s locations within the last four
11   years.
12            41.   Rather, Plaintiff went to one of Defendant’s locations one time in 2016,
13   but Plaintiff never provided Defendant with her telephone number. Plaintiff did not
14   receive a phone call or text from Defendant until around March of 2021 when she
15   called Defendant to inquire about its services.
16            42.   On April 5, 2021, Defendant called Plaintiff yet again, this time
17   Plaintiff answer and connected with a representative. Plaintiff told Defendant’s
18   representative that she would call Defendant if she was interested in its services and
19   requested Defendant not to call her.
20            43.   Because Plaintiff is alerted when a call or voicemail is received to
21   Plaintiff’s cellular device, the unsolicited calls and voicemails that Defendant
22   transmitted to Plaintiff’s cellular device, using an artificial or pre-recorded voice,
23   invaded Plaintiff’s privacy and distracted Plaintiff upon receipt
24            44.   Upon information and belief, Defendant sent the aforementioned calls
25   and voicemails to Plaintiff’s cellular telephone using a telephone number that is
26   leased by Defendant or Defendant’s agent(s) or affiliate(s) and is used for operating
27   Defendant’s marketing campaign.
28            45.   Upon information and belief, Defendant sent or transmitted, or had sent
                                                -6-
                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 8 of 15 Page ID #:8




 1   or transmitted on its behalf, the same or substantially similar unsolicited, pre-
 2   recorded or artificial voicemails to thousands of customers’ cellular telephones
 3   during the class period.
 4         46.    The calls and voicemails at issue sent by Defendant constituted an
 5   “advertisement” and/ or “telemarketing” as prohibited by the TCPA because
 6   Defendant placed the calls and left the voicemails on Plaintiff’s cellular telephone in
 7   order to advertise its chiropractic services, and also for the purpose of advertising its
 8   business to Plaintiff in the future.
 9         47.    Defendant’s telephonic communications to Plaintiff were not made for
10   emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
11         48.    Plaintiff never provided “prior express written consent’ or any other
12   form of consent to Defendant or any affiliate, subsidiary, or agent of Defendant to
13   place calls to the 0131 Number using an “artificial or prerecorded voice” as
14   prohibited by 47 U.S.C § 227(b)(1)(A).
15         49.    Through Defendant’s aforementioned conduct, Plaintiff suffered an
16   invasion of a legally protected interest in privacy, which is specifically addressed and
17   protected by the TCPA.
18         50.    Plaintiff was personally affected by Defendant’s aforementioned
19   conduct because Plaintiff was frustrated that Defendant frequently annoyed Plaintiff
20   with an uninvited marketing call without Plaintiff’s prior express consent.
21         51.    The calls and voicemails from Defendant, or its agent(s), violated 47
22   U.S.C. § 227(b)(1)(A)(iii).
23                                   CLASS 4ACTION ALLEGATIONS
24         52.    Plaintiff brings this action on behalf of Plaintiff and all others similarly
25   situated (the “Class”).
26         53.    Plaintiff represents, and is a member of, the Class, pursuant to Fed. R.
27   Civ. P. 23(b)(2) and/or (b)(3), which is defined as follows:
28
                                                -7-
                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 9 of 15 Page ID #:9




 1                All persons within the United States who received any
                  artificial or pre-recorded calls or voicemails from
 2
                  Defendant and/or its employees and/or agents to said
 3                person’s cellular telephone, using the same equipment used
                  to contact Plaintiff, within the four years prior to the filing
 4
                  of the Complaint.
 5
 6          54.   Excluded from the Class are: (1) Defendant, any entity or division in
 7   which Defendant has a controlling interest, and their legal representatives, officers,
 8   directors, assigns, and successors; (2) the Judge to whom this case is assigned and
 9   the Judge’s staff; and (3) those persons who have suffered personal injuries as a
10   result of the facts alleged herein.
11          55.   Plaintiff reserves the right to redefine the Class, and to add and redefine
12   any additional subclass as appropriate based on discovery and specific theories of
13   liability.
14          56.   The Class that Plaintiff seeks to represent contains numerous members
15   and is clearly ascertainable including, without limitation, by using Defendant’s
16   records to determine the size of the Class and to determine the identities of
17   individual Class members.
18          Numerosity
19          57.   The Class members are so numerous that joinder of all members would
20   be unfeasible and impractical. The membership of the Class is currently unknown to
21   Plaintiff at this time. However, given that, on information and belief, Defendant sent
22   or transmitted, or had sent or transmitted on its behalf, unsolicited text messages,
23   calls and/or voicemails to hundreds, if not thousands, of customers’ cellular
24   telephones nationwide during the proposed class period, it is reasonable to presume
25   that the members of the Class are so numerous that joinder of all members is
26   impracticable. The disposition of their claims in a class action will provide
27   substantial benefits to the parties and the Court.
28   //
                                                -8-
                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 10 of 15 Page ID #:10




 1         Commonality
 2         58.     There are questions of law and fact common to the Class that
 3   predominate over any questions affecting only individual Class members. Those
 4   common questions of law and fact include, without limitation, the following:
 5               a) Whether within the four years prior to the filing of this Complaint,
 6                  Defendant or employees or agents transmitted any marketing calls
 7                  without the prior express written consent of Plaintiff and Class
 8                  members using an “artificial or prerecorded voice”;
 9               b) Whether within the four years prior to the filing of this Complaint,
10                  Defendant or employees or agents transmitted any marketing calls
11                  without the prior express written consent of Plaintiff and Class
12                  members using an ATDS;
13               c) Whether Defendant can meet its burden to show Defendant obtained
14                  prior express written consent (as defined by 47 C.F.R. 64.1200(f)(8)) to
15                  send the marketing calls complained of, assuming such an affirmative
16                  defense is raised;
17               d) Whether Defendant’s conduct was knowing and/or willful;
18               e) Whether Plaintiff and the members of the Class were damaged thereby,
19                  and the extent of damages for such violation; and,
20               f) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
21                  should be enjoined from engaging in such conduct in the future.
22         Typicality
23         59.     Plaintiff is qualified to, and will, fairly and adequately protect the
24   interests of each Class member with whom they are similarly situated, and Plaintiff’s
25   claims (or defenses, if any) are typical of all Class members’ as demonstrated herein.
26         60.     Plaintiff represents and is a Class member of the Class because Plaintiff
27   received at least one marketing call through the use of an artificial or prerecorded
28   voice, without providing prior express written consent to the Defendant within the
                                                   -9-
                                         CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 11 of 15 Page ID #:11




 1   meaning of the TCPA. Consequently, the claims of Plaintiff are typical of the claims
 2   of Class members and Plaintiff’s interests are consistent with and not antagonistic to
 3   those of the other Class members Plaintiff seeks to represent.
 4         61.    Plaintiff and all members of the Class have been impacted by, and face
 5   continuing harm arising out of, Defendant’s violations or misconduct as alleged
 6   herein.
 7         Adequacy
 8         62.    Plaintiff is qualified to, and will, fairly and adequately protect the
 9   interests of each Class member with whom Plaintiff is similarly situated, as
10   demonstrated herein due to receipt of automated text messages and artificial or
11   prerecorded calls without consent. Plaintiff acknowledges that Plaintiff has an
12   obligation to make known to the Court any relationship, conflicts, or differences
13   with any Class member. Plaintiff’s attorneys, the proposed class counsel, are versed
14   in the rules governing class action discovery, certification, and settlement. In
15   addition, the proposed class counsel is experienced in handling claims involving
16   consumer actions and violations of Telephone Consumer Protection Act, 47 U.S.C. §
17   227, et seq. Neither Plaintiff nor Plaintiff’s counsel have any interests adverse to
18   those of the other Class members.
19         Predominance
20         63.    Questions of law or fact common to the members of the Class
21   predominate over any questions affecting only individual members of the class. The
22   elements of the legal claims brought by Plaintiff and members of the Class are
23   capable of proof at trial through evidence that is common to the class rather than
24   individual to its members.
25         Superiority
26         64.    A class action is superior to other available methods for the fair and
27   efficient adjudication of this controversy because individual litigation of the claims
28   of all Class members is impracticable and questions of law and fact common to the
                                              - 10 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 12 of 15 Page ID #:12




 1   Class predominate over any questions affecting only individual members of the
 2   Class. Even if every individual Class member could afford individual litigation, the
 3   court system could not. It would be unduly burdensome to the courts if individual
 4   litigation of the numerous cases were to be required.
 5         65.    Individualized litigation also would present the potential for varying,
 6   inconsistent, or contradictory judgments, and would magnify the delay and expense
 7   to all parties and to the court system resulting from multiple trials of the same factual
 8   issues. By contrast, conducting this action as a class action will present fewer
 9   management difficulties, conserve the resources of the parties and the court system,
10   and protect the rights of each Class member. Further, it will prevent the very real
11   harm that would be suffered by numerous Class members who will be unable to
12   enforce individual claims of this size on their own, and by Defendant’s competitors,
13   who will be placed at a competitive disadvantage because they chose to obey the
14   law. Plaintiff anticipates no difficulty in the management of this case as a class
15   action.
16         66.    The prosecution of separate actions by individual Class members may
17   create a risk of adjudications with respect to them that would, as a practical matter,
18   be dispositive of the interests of other Class members not parties to those
19   adjudications, or that would otherwise substantially impair or impede the ability of
20   those non-party Class members to protect their interests.
21         67.    The prosecution of individual actions by Class members would
22   establish inconsistent standards of conduct for Defendant.
23         68.    Defendant has acted or refused to act in ways generally applicable to the
24   Class, thereby making appropriate final and injunctive relief or corresponding
25   declaratory relief with regard to members of the Class as a whole.            Likewise,
26   Defendant’s conduct as described above is unlawful, is capable of repetition, and
27   will continue unless restrained and enjoined by the Court.
28         69.    The Class may also be certified because:
                                               - 11 -
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 13 of 15 Page ID #:13




 1                (a)       the prosecution of separate actions by individual Class members
 2                      would create a risk of inconsistent or varying adjudication with
 3                      respect to individual Class members, which would establish
 4                      incompatible standards of conduct for Defendants;
 5                (b)       the prosecution of separate actions by individual Class members
 6                      would create a risk of adjudications with respect to them that would,
 7                      as a practical matter, be dispositive of the interests of other Class
 8                      members not parties to the adjudications, or substantially impair or
 9                      impede their ability to protect their interests; and,
10                (c)       Defendants have acted or refused to act on grounds generally
11                      applicable to the Class, thereby making appropriate final and
12                      injunctive relief with respect to the members of the Class as a whole.
13         70.    This suit seeks only damages and injunctive relief for recovery of
14   statutory damages on behalf of Class and it expressly is not intended to request any
15   recovery for personal injury and claims related thereto.
16                                   FIRST CAUSE OF ACTION
                               NEGLIGENT VIOLATIONS OF THE TCPA
17
                                     47 U.S.C. § 227 ET SEQ.
18
           71.    Plaintiff repeats and incorporates by reference the allegations set forth
19
     above as though fully stated herein.
20
           72.    The foregoing acts and omissions of Defendant constitute numerous and
21
     multiple negligent violations of the TCPA, including but not limited to each and
22
     every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
23
           73.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
24
     Plaintiff and all Class members are entitled to, and do seek, injunctive relief
25
     prohibiting such conduct violating the TCPA in the future.
26
           74.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
27
     Plaintiff and all Class members are also entitled to, and do seek, an award of $500.00
28
                                                  - 12 -
                                        CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 14 of 15 Page ID #:14




 1   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 2   227(b)(3)(B).
 3                              SECOND CAUSE OF ACTION
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
 4
                                 47 U.S.C. § 227 ET SEQ.
 5
 6         75.    Plaintiff repeats and incorporates by reference the allegations set forth
 7   above as though fully stated herein.
 8         76.    The foregoing acts and omissions of Defendant constitute numerous and
 9   multiple knowing and/or willful violations of the TCPA, including but not limited to
10   each and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
11         77.    As a result of Defendant’s knowing and/or willful violations of 47
12   U.S.C. § 227, et seq., Plaintiff and all Class members are entitled to, and do seek,
13   injunctive relief prohibiting such conduct violating the TCPA in the future.
14         78.    As a result of Defendant’s knowing and/or willful violations of 47
15   U.S.C. § 227, et seq., Plaintiff and all Class members are also entitled to, and do
16   seek, an award of $1,500.00 in statutory damages, for each and every violation,
17   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18                                      PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff, on behalf of himself and members of the Class, prays
20   for the following relief:
21            • That this action be certified as a Class Action, establishing the Class and
22               any appropriate sub-classes that the Court may deem appropriate;
23            • Appointing Plaintiff as the representative of the Class;
24            • Appointing the law firms representing Plaintiff as Class Counsel;
25            • An award of $500.00 in statutory damages to Plaintiff and each Class
26               member for each and every negligent violation of 47 U.S.C. § 227(b)(1)
27               by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
28
                                              - 13 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00767-DOC-ADS Document 1 Filed 04/22/21 Page 15 of 15 Page ID #:15




 1            • An award of $1,500.00 in statutory damages to Plaintiff and each Class
 2               member for each and every knowing and/or willful violation of 47 U.S.C.
 3               § 227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
 4            • Pre-judgment and post-judgment interest;
 5            • An order providing injunctive relief prohibiting such conduct in the
 6               future, pursuant to 47 U.S.C. § 227(b)(3)(A);
 7            • Costs of suit;
 8            • An award of reasonable attorneys’ fees and costs to Plaintiff and the
 9               Class, pursuant to the common fund doctrine and, inter alia, California
10               Code of Civil Procedure § 1021.5;
11            • Any other further relief that the court may deem just and proper.
12                                        JURY DEMAND
13         79.    Pursuant to the Seventh Amendment to the Constitution of the United
14   States of America, Plaintiff is entitled to, and demands, a trial by jury.
15
16
     Date: April 22, 2021                           KAZEROUNI LAW GROUP, APC
17
18                                                  By: s/ Abbas Kazerounian
                                                        Abbas Kazerounian, Esq.
19                                                      Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28
                                               - 14 -
                                     CLASS ACTION COMPLAINT
